           Case 21-60280                Doc 22            Filed 07/23/21 Entered 07/23/21 15:00:09                            Desc Main
                                                           Document     Page 1 of 27

 Fill in this information to identify the case
 Debtor name          Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          21-60280                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand                                                                                                                          $604.28

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Business checking account at American
        National Bank of Texas                                        Checking account                    4   7   3     1                     $16.51
3.2.    Business checking account at City National
        Bank                                                          Checking account                    7   1   6     4                    $587.77
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $1,208.56


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
          Case 21-60280              Doc 22          Filed 07/23/21 Entered 07/23/21 15:00:09                                   Desc Main
                                                      Document     Page 2 of 27

Debtor       Corry Davis Marketing, Inc.                                                  Case number (if known)      21-60280
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:            $6,300.00             –                 $1,200.00              = .......................              $5,100.00
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:              $25,805.00             –                 $5,390.00              = .......................             $20,415.00
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                          $25,515.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
         Case 21-60280               Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                         Desc Main
                                                     Document     Page 3 of 27

Debtor       Corry Davis Marketing, Inc.                                               Case number (if known)    21-60280
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

     General tools                               03/03/2021                                                                        $500.00
23. Total of Part 5
                                                                                                                                   $500.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                      $0.00

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
          Case 21-60280               Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                         Desc Main
                                                      Document     Page 4 of 27

Debtor       Corry Davis Marketing, Inc.                                                Case number (if known)    21-60280
             Name

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     Office furniture                                                                                                               $350.00
40. Office fixtures

     Office fixtures                                                                                                                $400.00
41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                    $750.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. 1991 Ford Mini Bus
      VIN 1FDKE3069MHA20761                                                                                                       $2,500.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
         Case 21-60280               Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                     Document     Page 5 of 27

Debtor       Corry Davis Marketing, Inc.                                                 Case number (if known)    21-60280
             Name

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                     $2,500.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.   Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
      Description and location of property           Nature and extent       Net book value of     Valuation method       Current value of
      Include street address or other description    of debtor's interest    debtor's interest     used for current       debtor's interest
      such as Assessor Parcel Number (APN),          in property             (Where available)     value
      and type of property (for example,
      acreage, factory, warehouse, apartment or
      office building), if available.

55.1. 96.734 acres, Q. C. Nugent Sur. and
      D. Towns Sur., Van Zandt
      County, Texas                                  Fee Simple                                                                 $1,440,000.00
55.2. 0.054 acre, Q. C. Nugent Sur., Van
      Zandt County, TX                               Fee Simple                                                                      $8,000.00
55.3. 0.580 acre, Q. C. Nugent Sur., and D.
      Towns Sur., Van Zandt
      County, Texas                                  Fee Simple                                                                      $2,000.00

55.4. 13.039 acres, Q. C. Nugent Sur., and
      D. Towns Sur., Van
      Zandt County, Texas                            Fee Simple                                                                 $2,775,000.00
55.5. Wild Willies II Mountain, Phase IV,
      Section I,
      Lots 102-115, 136-139, 142-146, 148,
      153-156, 159-160, 162-164, 173-179,
      180, 181-185, 187-190, 193-194A,
      207-223,                                       Fee Simple                                                                   $382,000.00

55.6. Wild Willies II Mountain, Phase IV,
      Section II,
      Lots 116-124, 129, 131A-135, 166-
      171A, 196-201, 203-205, 224-226,
      227E, 227W, 228,                               Fee Simple                                                                   $382,000.00
56. Total of Part 9.
                                                                                                                                $4,989,000.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes



Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
          Case 21-60280               Doc 22            Filed 07/23/21 Entered 07/23/21 15:00:09                        Desc Main
                                                         Document     Page 6 of 27

Debtor       Corry Davis Marketing, Inc.                                                 Case number (if known)     21-60280
             Name

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

     General description                                           Net book value of       Valuation method              Current value of
                                                                   debtor's interest       used for current value        debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                         $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                         Current value of
                                                                                                                         debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                           page 6
             Case 21-60280                      Doc 22              Filed 07/23/21 Entered 07/23/21 15:00:09                                            Desc Main
                                                                     Document     Page 7 of 27

Debtor           Corry Davis Marketing, Inc.                                                                         Case number (if known)         21-60280
                 Name

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
                                                                                                                                                                     $0.00
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes

 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                              $1,208.56
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                               $25,515.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                             $500.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                   $750.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                        $2,500.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................      $4,989,000.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.              $30,473.56          +     91b.         $4,989,000.00


                                                                                                                                                                $5,019,473.56
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 7
           Case 21-60280               Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                               Desc Main
                                                       Document     Page 8 of 27

 Fill in this information to identify the case:
 Debtor name          Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          21-60280                                                                                     Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          GE Capital Information Technology Solutisubject to a lien                                                Unknown                     $0.00

          Creditor's mailing address             See Remarks
          P. O. Box 35701                        Describe the lien
                                                           Purchase Money / Agreement
                                                           Is the creditor an insider or related party?
          Billings                   MT   59107                 No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.

Compact Track Loader Serial #527514139, Model T180 and Grapple Industrial Bucket Serial #AF05040, Model #74 inch
bucket




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                              $3,171,745.23


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
          Case 21-60280                  Doc 22          Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                          Document     Page 9 of 27

Debtor       Corry Davis Marketing, Inc.                                                     Case number (if known) 21-60280

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.2     Creditor's name                                     Describe debtor's property that is
         Kapitus, LLC                                        subject to a lien                                     $50,018.95                    $0.00

         Creditor's mailing address                          Accounts receivable, contract rights
         2500 Wilson Boulevard, Suite 350                    Describe the lien
                                                             Agreement
                                                             Is the creditor an insider or related party?
         Arlington                  VA       22201                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.3     Creditor's name                                     Describe debtor's property that is
         LBC1 Trust                                          subject to a lien                                 $2,825,874.62            $4,995,000.00

         Creditor's mailing address                          Property
         106 East Chestnut Street                            Describe the lien
                                                             Mortgage Loan / Agreement
                                                             Is the creditor an insider or related party?
         Stillwater                 MN       55082                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          4    0      0   1   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
          Case 21-60280                  Doc 22          Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                         Document      Page 10 of 27

Debtor       Corry Davis Marketing, Inc.                                                     Case number (if known) 21-60280

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.4     Creditor's name                                     Describe debtor's property that is
         LBC1 Trust                                          subject to a lien                                     $91,954.62           $4,995,000.00

         Creditor's mailing address                          Property
         106 East Chestnut Street                            Describe the lien
                                                             Mortgage Loan / Agreement
                                                             Is the creditor an insider or related party?
         Stillwater                 MN       55082                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          0    0      0   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.5     Creditor's name                                     Describe debtor's property that is
         Tom Benton Jackson III                              subject to a lien                                     $60,029.79           $4,995,000.00

         Creditor's mailing address                          Property
         1461 County Road 121                                Describe the lien
                                                             Judgment Lien
                                                             Is the creditor an insider or related party?
         Kaufman                    TX       75142                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
          Case 21-60280                  Doc 22          Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                         Document      Page 11 of 27

Debtor       Corry Davis Marketing, Inc.                                                     Case number (if known) 21-60280

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.6     Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                       $1,291.05               $1,291.05

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred          2020                    No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          3    9      0   9   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.7     Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                     $71,288.10              $71,288.10

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred          2020                    No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          0    1      3   4   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4
          Case 21-60280                  Doc 22          Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                         Document      Page 12 of 27

Debtor       Corry Davis Marketing, Inc.                                                     Case number (if known) 21-60280

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.8     Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                       $6,297.88               $6,297.88

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          4    7      8   7   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.9     Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                         $401.04                 $401.04

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          4    8      6   7   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5
          Case 21-60280                  Doc 22          Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                         Document      Page 13 of 27

Debtor       Corry Davis Marketing, Inc.                                                     Case number (if known) 21-60280

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.10    Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                     $36,953.53              $36,953.53

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          9    0      6   6   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.11    Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                       $4,696.43               $4,696.43

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          1    7      6   5   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6
          Case 21-60280                  Doc 22          Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                         Document      Page 14 of 27

Debtor       Corry Davis Marketing, Inc.                                                     Case number (if known) 21-60280

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.12    Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                       $9,427.14            $942,714.00

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          0    3      9   7   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.13    Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                     $11,869.65              $11,869.65

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          0    3      9   8   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 7
          Case 21-60280                  Doc 22          Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                         Document      Page 15 of 27

Debtor       Corry Davis Marketing, Inc.                                                     Case number (if known) 21-60280

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.14    Creditor's name                                     Describe debtor's property that is
         Van Zandt County Appraisal District                 subject to a lien                                       $1,642.43               $1,642.43

         Creditor's mailing address                          Property
         27867 West Highway 64                               Describe the lien
                                                             Statutory Lien
                                                             Is the creditor an insider or related party?
         Canton                     TX       75103                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    4      2   4   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 8
          Case 21-60280             Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                             Desc Main
                                                   Document      Page 16 of 27

Debtor       Corry Davis Marketing, Inc.                                               Case number (if known) 21-60280

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         H. Clinton Milner, PLLC                                                       Line    2.4
         Attorney at Law
         P.O. Box 801031


         Dallas                                       TX       75380


         H. Clinton Milner, PLLC                                                       Line    2.3
         Attorney at Law
         P.O. Box 801031


         Dallas                                       TX       75380




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 9
           Case 21-60280              Doc 22        Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                    Document      Page 17 of 27

 Fill in this information to identify the case:
 Debtor              Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         21-60280                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
           Case 21-60280             Doc 22        Filed 07/23/21 Entered 07/23/21 15:00:09                            Desc Main
                                                   Document      Page 18 of 27

Debtor        Corry Davis Marketing, Inc.                                              Case number (if known)      21-60280

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $25,993.05
                                                                   Check all that apply.
AFCO                                                                   Contingent
P. O. Box 887200                                                       Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Los Angeles                              CA       90088-7200       Insurance Policy

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes
$5,198.61 monthly premium payment


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $425.00
                                                                   Check all that apply.
Allen F. Gardner                                                       Contingent
Allen Gardner Law, PLLC                                                Unliquidated
                                                                       Disputed
609 South Fannin
                                                                   Basis for the claim:
Tyler                                    TX       75701            Legal services

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $14,074.00
                                                                   Check all that apply.
Byzfunder NY LLC                                                       Contingent
263 West 38th Street                                                   Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
New York                                 NY       10018            Loan

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $12,000.00
                                                                   Check all that apply.
Dale Murphy and Leslie Rives                                           Contingent
119 PR 8119                                                            Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Canton                                   TX       75103            Compensation of services

Date or dates debt was incurred         1/2021-5/2021              Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
         Case 21-60280            Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                           Desc Main
                                                 Document      Page 19 of 27

Debtor        Corry Davis Marketing, Inc.                                           Case number (if known)      21-60280

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $8,105.93
                                                                Check all that apply.
David Artzt                                                         Contingent
5707 Stage Line Drive                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Arlington                              TX       76017           Rental Contract

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Debbie Davis Reaves                                                 Contingent
4 Willowbrook Circle                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Athens                                 TX       75751           Note

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $31,840.23
                                                                Check all that apply.
Engie Resources, LLC                                                Contingent
1360 Post Oak Road, Suite 400                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77056           Electrical Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $111.14
                                                                Check all that apply.
Frontier Communications                                             Contingent
P. O. Box 709                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Windsor                                CT       08074-9998      Phone Expense

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
         Case 21-60280            Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                           Desc Main
                                                 Document      Page 20 of 27

Debtor       Corry Davis Marketing, Inc.                                            Case number (if known)      21-60280

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $600.00
                                                                Check all that apply.
Jere Ward Bookkeeping                                               Contingent
3017 Hillcrest Drive                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Irving                                 TX       75062-6930      Professional Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Mary Corry King                                                     Contingent
542 East Dallas Street                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Canton                                 TX       75103           Note

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Susan Matassa                                                       Contingent
354 VZCR 4106                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Canton                                 TX       75103           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,850.00
                                                                Check all that apply.
Ward, Asel and Associates, P.C.                                     Contingent
5485 Belt Line Road #290                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75254           Professional Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
          Case 21-60280              Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                              Desc Main
                                                    Document      Page 21 of 27

Debtor        Corry Davis Marketing, Inc.                                                  Case number (if known)   21-60280

 Part 3:         List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Internal Revenue Service                                              Line
         P. O. Box 7346                                                               Not listed. Explain:
                                                                                      Notice Only


         Philadelphia                  PA      19101-7346


4.2      United States Trustee's Office                                        Line
         110 North College Avenue, Suite 300                                          Not listed. Explain:
                                                                                      Notice Only


         Tyler                         TX      75702-7231




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 5
         Case 21-60280            Doc 22       Filed 07/23/21 Entered 07/23/21 15:00:09                        Desc Main
                                               Document      Page 22 of 27

Debtor      Corry Davis Marketing, Inc.                                       Case number (if known)      21-60280

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                        $0.00

5b. Total claims from Part 2                                                              5b.   +             $95,999.35


5c. Total of Parts 1 and 2                                                                5c.                 $95,999.35
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 6
         Case 21-60280              Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                               Desc Main
                                                   Document      Page 23 of 27

 Fill in this information to identify the case:
 Debtor name         Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         21-60280                                Chapter      11                                      Check if this is an
 (if known)                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.   Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
         (Official Form 206A/B).

2.   List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                       parties with whom the debtor has an executory
                                                                                       contract or unexpired lease




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                             page 1
          Case 21-60280               Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                               Desc Main
                                                     Document      Page 24 of 27

 Fill in this information to identify the case:
 Debtor name         Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         21-60280                                                                                       Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Debbie Davis Reaves             4 Willowbrook Circle                                   LBC1 Trust                            D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Athens                         TX      75751
                                       City                           State   ZIP Code


2.2    Derek Abernathy                 12908 Quail Drive                                      LBC1 Trust                            D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Balch Springs                  TX      75180-2314
                                       City                           State   ZIP Code


2.3    Linda Lefevre                   2712 Beaver Creek Road                                 LBC1 Trust                            D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Wylie                          TX      75098
                                       City                           State   ZIP Code


2.4    Madie Vilbig-King               1717 Marsh Lane                                        LBC1 Trust                            D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Carrollton                     TX      75006
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
          Case 21-60280            Doc 22       Filed 07/23/21 Entered 07/23/21 15:00:09                        Desc Main
                                                Document      Page 25 of 27

Debtor       Corry Davis Marketing, Inc.                                           Case number (if known)   21-60280



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.5   Mary Corry King               542 East Dallas Street                            LBC1 Trust                          D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Canton                      TX      75103
                                    City                        State   ZIP Code


2.6   Susan Matassa                 354 VZCR 4106                                     LBC1 Trust                          D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Canton                      TX      75103
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 2
           Case 21-60280                          Doc 22               Filed 07/23/21 Entered 07/23/21 15:00:09                                                           Desc Main
                                                                       Document      Page 26 of 27

 Fill in this information to identify the case:


 Debtor Name Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the:                   EASTERN DISTRICT OF TEXAS


 Case number (if known): 21-60280                                                                                                                                                   Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 $4,989,000.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                      $30,473.56
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $5,019,473.56
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                    $3,171,745.23
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              +              $95,999.35
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F...................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $3,267,744.58




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
         Case 21-60280                Doc 22         Filed 07/23/21 Entered 07/23/21 15:00:09                             Desc Main
                                                     Document      Page 27 of 27

 Fill in this information to identify the case and this filing:
 Debtor Name         Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         21-60280
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:


                    Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                    Schedule H: Codebtors (Official Form 206H)

                    A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                    Amended Schedule

                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                    Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 07/23/2021                       X /s/ Dale Murphy
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              Dale Murphy
                                                              Printed name
                                                              President
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
